Title: To James Madison from William Bradford, 12 August 1773
From: Bradford, William
To: Madison, James



Dear Jemmy,
Abington August 12th 1773.

I have just returned here from Philada where I have been this week past in a constant hurry occasioned by the marriage of a Sister. I now sit down to answer your agreeable Letter which I could not do sooner altho I greatly desired it; but I hope you will not follow a bad example but reprove my long delay by an early answer; for as I expect soon to determine what profession I shall engage in for Life I am earnest to have the sentiments of so valuable a friend on that subject before I fix my choice. The chief design of my coming to Mr Treat’s where I now am was to have Liberty to examine with attention the several callings in Life; every one has its peculiar inconveniences and I am desirous of obtaining a clear Idea of them, that when I enter into public Life I may know what I have to fear and what to expect.
Could I think myself properly qualified for the ministry I should be at no loss what choice to make, As I have always borne in mind that I was born for others as well as for myself I have always been desirous of being in that station in which I could be of most use to my fellow-creature: And in my opinion a divine may be the most useful as well as the most happy member of society. But as there are some insuperable objections to my entering that state My choice is now divided betwixt Law Physic and Merchandize. If I am rightly acquainted with my own genius it points rather to the first than to either of the others. From my childhood my choice has always [been] hovering betwixt Law & divinity, whereas I have constantly had an aversion to physic & trade. But I hope I have diligence enough to overcome this aversion and make all of them equally agreeable & easy. To consult a childs genius in putting him to business is an old rule which however, I beleive, may often be dispenced with; for besides the difficulty and uncertainty in attaining the knowledge of any one’s Genius we should remember the advice of an old Philosopher on this very subject, “Optimum eligi facile & suave illud faciet consuetudo.” These consideration[s] determined me not to engage rashly in the Study of the Law but to examine the others callings with impartiality and see (supposing my genius the same for all) which would be the most eligible state. The grand objection urged against Law is, that it is prejudicial to morals. It must indeed be owned that the conduct of the generallity of lawyers is very reproachable but that ought not to make their profession so as it is not the necessary consequence of it. Nor do I think there are more temptations in the study of the Law than in Merchandize. As gain is the sole pursuit of the merchant he is much more likely to contract an inordinate desire of wealth than the Lawyers, whose pursuit is as much after fame as Wealth; indeed they are both improper pursuits yet generosity and Benevolence are the product of the one[;] Extortion & Selfishness of the other. Why should a Lawyer be more dishonest than a Merchant? If he is he certainly mistakes his true interest. Honesty is a surer tho’ perhaps a slower way of rising than dishonesty. It leads to reputation and reputation to wealth. Besides as I heard Dr Witherspoon once observe, a man of known probity will have great weight with the Judges and his very appearing in a cause will influence them in its favour. It is then the Lawyers interest to be honest & next to the divine can there be a more useful member of society than an honest Lawyer. Can there be a nobler character than his whose business it is to support the Laws of his country & to defend the oppresed from the violence of the Oppresor: whose whole Life is spent in actions which tend to the public good, in wiping away the tear from the eye of affliction in bringing offenders to Justice or calming the fears of accused innocence? Yet there is one objection against the Study of the Law which has great weight with me. It is overstocked. This indeed holds equally strong against physic tho’ it can never do so against Trade. There is so vast a crowd of competitors that I fear it requires greater abilities, & fortune than I possess to rise above or perhaps keep equall with them. “For tho’ every crowd has this peculiar quality that over their heads their is room enough yet how to get there is the difficult point; for (continues the humourous dean) it is as difficult to get quit of number as of Hell.” “Evadere ad auras &c”
Thus I have fully given you my sentiments on this subject and now desire your unreserved opinion, which you think the wisest choice Law Physic or Merchandize. Beleive me my friend I do not ask your sentiments to pay you the usual compliment on such occasions. It is probable they will have great influence in determining my choice and I request as a test of your friendship that you will be open and unreserved.
I had a great many things to tell you when I sat down but I have been led into too great a length already. You shall never have occasion “to reprove me for remissness or brevity.” I never finish without relunctance. While I am writing to you I feel in a manner, in you[r] company & that was always to[o] agreeable to be soon relinquished. I am pleased with an observation I once met with in the Letters between Henry & Frances. [“]Writing releives absence—Tis strange that the very action which marks it most should make us feel it least”: but seeing I am forced to conclude I comfort myself with the hopes of hearing soon & frequently from you. Beleive me to be
W—— B——d.
 